            Case 2:19-cv-05025-JD Document 1 Filed 10/25/19 Page 1 of 14

        uW
        , -\
                                    ,.        J~
                    IN THE UNITED STATES DISTRI<iT COL'RT
                                                              •
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANNA DEMARCO,
                                                    CIVIL ACTION NO.:
                       Plaintiff,

                vs.
                                                                                           5025
URBAN OUTFITTERS, INC.,

                       Defendant.                                                 FILED
                           COMPLAINT AND JURY             DEMA~D                  OCT 25 2019
                                                                               KATE BARKMAN, Clerk
I.     PRELIMINARY STATEMENT:                                                BY.          Dep. Clerk

       1.     · This is an action for an award of damages, declaratory and injunctive relief,

attorney's fees and other relief on behalf of Plaintiff, Anna DeMarco ("Plaintiff

De\1arco"): a former employee of Urban Outfitters, Inc. ("'Defendant"), who has been

harmed by the Defendant's unlawful employment practices.

       2.       This action is brought under Title VII of the Civil Rights Act of 1964 and

1991, as amended ('Title VII"), 42 U.S.C. §2000(e), et seq., and the Pennsylvania

Human Relations Act ("PHRA"), 43 P.S §951, et seq.

II.    JL'RISDICTIO~        AND VENUE:

       3.       The jurisdiction of this Court is invoked, and venue is proper in this district,

pursuant to 28 U.S.C. §1331 and §1391 as      PlaintiffDeMan;~o's   claims are substantively

based on Title VII.

       4.       ·1·h e supp 1ementa1Juris
                                    · · d.ict10n           WT 2"
                                             · of t h is c.oUI11s mvo'Kea  10
                                                                        '0pursuant to 28

C. S. C. § 136 7 to consider Plaintiff De Marco's claims arising under the PHRA.
            Case 2:19-cv-05025-JD Document 1 Filed 10/25/19 Page 2 of 14



       5.          All conditions precedent to the institution of this suit have been fulfilled.

On July 30,. 2019 the United States Equal Employment Opportunity Commission issued a

Notice of Right to Sue. This action has been filed within ninety (90) days of receipt of

said notice.

III.   PARTIES:

       6.          Plaintiff, Anna DeMarco, is a thirty-nine (39) year old female and citizen of

the Commonwealth of Pennsylvania, residing therein at 170 Atherton Drive, Exton,

Pennsylvania, 19341.

       7.          Defendant, Urban Outfitters, Inc.,   is~   corporation, maintaining a place of

business located at 5000 S. Broad Street, Philadelphia, Pennsylvania 19112.

       8.      : At all times relevant hereto, Defendant was acting through its agents,

servants, artd employees, who were acting within the scope of their authority, course of

employme11t, and under the direct control of the Defendant.

       9.      . At all times material herein, the Defendant is and has been a "person" and

an "employer" as defined under Title VII and the PHRA, and is accordingly subject to the

provisions of each said Act.

IV.    STATEMENT OF FACTS:

       10.         Plaintiff De Marco, a thirty-nine (39) year old female, was employed by the
               '
Defendant from on or about July 20, 2009 until on or about March 23, 2018, the date of
               i



her unlawfi;il termmation.

       11.         During her employment with the Defendant, Plaintiff De;vfarco held the

position of Card Service Admimstrator. Plaintiff De Marco's position entailed engaging

                                                   2
         Case 2:19-cv-05025-JD Document 1 Filed 10/25/19 Page 3 of 14



in vendor services such as vendor on-boarding and creating accounts for vendors. At this

time, Plaintiff De Marco was afforded the flexibility to complete all of her job

responsibilities from home if need be.

       12.       By way of background, Plaintiff DeMarco rep01ted to Accounts Payable

Supervisor, Jenmfer Pasquerello ("Pasquerello"), ahd Pasquerello 's supervisor, Accounts

Payable Senior Manager, Tammy White ("White").

       13.       At all times relevant hereto, Plaintiff DeMarco maintained an excellent job

performance rating in said position and consistently received positive feedback in her

annual reviews. Plaintiff DeMarco consistently was rated as "meets expectations" or

"exceeds ex.pectations" in all areas of her job responsibilities.

       14.       By way of background, in or about February 2016, Plaintiff DeMarco

disclosed to the Defendant that she was pregnant.

       15.       In or about May 2016, when Plaintiff DeMarco was pregnant, White

derogatorily commented in Plaintiff DeMarco' s pr~sence that "whenever women come
             '
back from maternity leave, their priorities seem to be at home. They can't wait until 5:00

P.M. to get'out the door," evidencing her penchant for discrimination against females

based on their family responsibilities.

       16.       In or about July of 2016, Defendant denied Plaintiff DeYlarco the ability to

work from home. The Defendant did not similarly prohibit similarly situated non-

pregnant individuals from working from home.

       17. : \\'hite made additional discriminat01y comments when Pasquerello and

Accounts Playable Supervisor Doris Ruiz ("Ruiz") were pregnant; when Plaintiff

                                                3
           Case 2:19-cv-05025-JD Document 1 Filed 10/25/19 Page 4 of 14



DeMarco mentioned to White that it appeared that Ruiz was having a hard time, White

retorted, "she asked for it." Immediately thereafter,.Pasquerello commented to Plaintiff

DeY.larco, "you know how [White] feels about us having babies," thereby confirming

White's discriminatory animus.

         18.        Plaintiff DeMarco utilized maternity leave from in or about August 2016

until in or about October 2016. Following her return to work in or about October 2016,

the Defendant subjected Plaintiff DeMarco to discriminatory
               '                                   .
                                                            treatment on the basis of her
               '
sex (femal~) and her status as a new mother and resultant family responsibilities.

         19.        By way of example, the Defendant immediately informed Plaintiff

DeMarco that fifty percent (50%) of her job responsibilities were going to remain with

Natasha Smith ("Smith"), Accounts Payable Representative, who had covered Plaintiff
                                                         f
DeMarco's responsibilities while she was on leave. Significantly, at the time, Smith was

not a mother and thus did not have any family responsibilities, unlike Plaintiff DeY.larco.

White additionally completely stripped Plaintiff DeMarco of her vendor on-boarding

duties, which she had been performing excellently and without negative critique for

seven (7) years.

         20. · As a result of said demotion, Plaintiff DeY.larco proactively sought an

explanation from White as to why the terms and conditions of her employment had

changed so abruptly. By way of response, White commented that the job was "detail

oriented," (jxplaining that "these types of duties require a lot of attention, and I'm not

sure if yout head is in the right place for that, since your priont1es are in other places,"

and "I   don'~     know if someone in your situation can handle it," implying that due to

                                                  4
          Case 2:19-cv-05025-JD Document 1 Filed 10/25/19 Page 5 of 14



Plaintiff DeMarco 's new status as a mother, she was preoccupied by her family

responsibilities and thus not prioritizing her job responsibilities. Plaintiff DeMarco

immediately assured White that she remained dedicated to her work and would be

adequately able to fulfill her job responsibilities.

       21.       In addition to demoting Plaintiff DeMarco as aforesaid, in or around

October 2016, White prohibited Plaintiff DeMarco from working from home, and

indicated that she would never be able to work from home again. White so precluded

Plaintiff DeMarco from working from home based on the Defendant's erroneous

perception that she would be too distracted to work from home. Plaintiff DeMarco

believes that no legitimate business reason existed for the change in her job
             I



responsibili~ties   and that White took such action based on Plaintiff De Marco's sex

(female) and family responsibilities as a mother.

       22.       As aforementioned, up until Plaintiff DeMarco gave birth, her reviews were

exemplary and focused solely on her current projects; she was frequently commended as

being an essential member of the team. After Plaintiff DeMarco gave birth, however, the

focus of her reviews shifted dramatically and unnecessarily to her family responsibilities

rather than her consistently excellent performance.

       23.       On or around January 30, 2017, White mistakenly believed that Plaintiff

DeMarco had missed a deadline, and scolded Plaintiff De'.\ttarco in the presence of her

coworkers, :"we won't be making extensions for yo~." Later that day, after Pasquerello

inf01med White that Plaintiff De'.\ttarco had not allowed said deadlme to lapse, White

emailed Pla:intiff De:vtai·co, "I apologize for ... being crazy this morning." White did not

                                                5
          Case 2:19-cv-05025-JD Document 1 Filed 10/25/19 Page 6 of 14



similarly admonish similarly situated individuals who were not mothers.

      24.      In or around June 2017, Plaintiff DeMarco's mother, who was in hospice,

passed away. Plaintiff DeMarco had already         exhau~ted   her FMLA leave time due to

taking maternity leave, so she requested one week of unpaid leave following her mother's

unfortunate death. White continually expressed her displeasure regarding this time off

and even criticized Plaintiff DeMarco for said leave during her annual review at the end

of 2017. Plaintiff De Marco believes that had she not taken maternity leave within twelve

months priqr to her mother's death, White would not have treated her so unkindly and

unprofessionally.

      25.      Additionally, by way of background, the Defendant permitted employees to

take paid time off in two (2) hour increments. In or around March 2018, however, the

Defendant informed Plaintiff DeMarco that she was no longer permitted to utilize the two

(2) hour increments. Notably, the Defendant continued to approve the two (2) hour

increments for similarly situated employees without family responsibilities.

      26. . Additionally, two weeks prior to Plaintiff De Marco's termination, in or

around Ylarch 2018, Plaintiff DeMarco disclosed to Pasquerello that she had been having

serious stomach issues, and her doctor advised her to get a colonoscopy and endoscopy to

mle out   ser~ous   illnesses before getting pregnant again. Pasquerello inquired whether

Plaintiff DdYiarco was hying to get pregnant again, .to which Plaintiff DeYlarco disclosed

that indeed 1she was. Pasquerello gave Plaintiff DeMarco permission to book the doctor's

appointme1~t   for on or about Ylarch 22, 2018.



                                               6
         Case 2:19-cv-05025-JD Document 1 Filed 10/25/19 Page 7 of 14



      27.     On or about March 20, 2018, the Defendant informed employees that the

office would be closed on or about March 21, 2018 due to an impending snow storm.
                                                    '
Since Plaintiff DeMarco would not have access to the office on either March 21 due to

the closme or .March 22 due to her appointment, and since she could no longer perform

her work duties from home, Plaintiff DeMarco requested of Pasquerello an extension on a

project on which she was working. Pasquerello granted said extension request.

       28.    On or about March 23, 2018, when Plaintiff De Marco returned to work, the

Defendant abruptly terminated her employment. White informed Plaintiff DeMarco that

her job titl~ had been eliminated, yet, curiously, when Plaintiff De\tlarco asked White

why her job title was being eliminated, White refused to provide Plaintiff DeMarco with

an answer.,

       29.    Significantly, Plaintiff DeMarco's job responsibilities were divvied up

among employees who did not have any family responsibilities, including temporary and

short tenured employees with significantly less experience than Plaintiff DeMarco.

       30.    Further, Plaintiff De\tlarco precluded from applying for another position

within the department.

       3 1. ' Plaintiff De Marco believes and avers that the Defendant's discriminatory

actions, as aforesaid, were motivated solely by reason of Plaintiff De Marco's status as a

new mothet and her resultant family responsibilities.

       32     Upon information and belief, the Defendant replaced Plaintiff De\tlarco

with an individual who does not have family responsibilities.



                                             7
                  Case 2:19-cv-05025-JD Document 1 Filed 10/25/19 Page 8 of 14
...



                                                 CO"C~T I.
            (Title VII - Sex Discrimination, Status as a .Mother, and Resultant Family
                                          Responsibilities)
                                  Plaintiff De'.Vlarco v. Defendant

             33.      Plaintiff DeMarco hereby incorporates by reference paragraphs I through

      32 of her Complaint as though fully set fo11h herein.

             34.      The actions of Defendant, through its agents, servants and employees, as

      aforesaid, were discriminatory and retaliatory in nature and motivated by reason of

      Plaintiff De Marco's sex (female), her status as a mother, and her resultant family

      responsibilities, in violation of Title VII.

             35. : As a direct result of the aforesaid unlawful discriminatory employment

      practices   e~gaged   in by Defendant in violation of Title VII, Plaintiff DeMarco sustained

      permanent and irreparable harm, resulting in the loss of her employment, which caused

      her to sustain a loss of earnings, plus the value of certain benefits, plus loss of future

      earning power, plus back pay, and front pay and interest due thereon.

             36. : As a further direct result of the aforesaid unlawful discriminatory practices

      engaged in by Defendant in violation of Title VII, Plaintiff DeMarco suffered severe

      emotional distress, embarrassment, humiliation, and loss of self-esteem.

                                           COU~T II
             (PllRA - Sex Discrimination, Status as a Mother, and Resultant Family
                 '                      Responsibilities)
                                Plaintiff DeMarco v. Defendant

             37.      Plaintiff De Marco incorporates by reference paragraphs I through 36 of her

      Complaint as though fully set forth at length herem.

             38. . The actions of the Defendant, through its agents, servants and employees,

                                                      8
            Case 2:19-cv-05025-JD Document 1 Filed 10/25/19 Page 9 of 14



as aforesaid, were discriminat01y and retaliatory in nature and motivated by reason of

Plaintiff De'Marco's sex (female), status as a mother, and her resultant family

responsibilities in violation of the PHRA.

       39.        As a direct result of the aforesaid unlawful discriminatory employment

practices   e~gaged   in by the Defendant in violation of the PHRA, Plaintiff DeMarco

sustained pe1manent and in-eparable harm, resulting in her termination, which caused her
                                                        l

to sustain a, loss of earnings, plus the value of ce11ain benefits, plus loss of future earning
              I




power, plus back pay, and front pay and interest due_thereon.

       40.        As a further direct result of the aforesaid unlawful discriminatory

employment practices engaged in by Defendant in violation of the PHRA, Plaintiff

De:\tlarco suffered severe emotional distress, embarrassment, humiliation, and loss of

self-esteem.

                                    PRAYER FOR RELIEF

       41.        Plaintiff DeMarco incorporates by reference paragraphs I through 40 of her

Complaint as though fully set forth at length herein.

       WH!EREFORE, Plaintiff DeMarco requests that this Court enter judgment in her
              '


favor and against the Defendant, and order that:

       a.     · the Defendant compensate Plaintiff DeMarco with a rate of pay and other

benefits and emoluments of employment, to which she would have been entitled had she

not been subjected to unlawful discrimination and retaliation;

       b.         the Defendant pay to Plaintiff liquidated damages;



                                                 9
            Case 2:19-cv-05025-JD Document 1 Filed 10/25/19 Page 10 of 14



      c.        the Defendant compensate Plaintiff DeMarco with an award of front pay, if

approptiate;

      d.        the Defendant pay Plaintiff DeMarco punitive damages, compensatory

damages for future pecuniary losses, pain, suffeting, inconvenience, mental anguish, Joss

of enjoyment of life and other nonpecuniaty losses as allowable;

       e.       the Defendant pay to Plaintiff DeMarco, pre- and post- judgment interest,

costs of suit and attorney and expert witness fees as allowed by law;

       f.       the Court award such other relief as is deemed just and proper.

                                      JURY DEMAND

       Plaintiff DeMarco demands ttial by jury.



                                           SIDNEY L. GOLD & ASSOC., P.C.

                                     By:   ~
                                           Isl Sidney L. Gold, Esquire SG 1387
                                           SIDNEY L. GOLD, ESQCIRE
                                           I.D. NO.: 21374
                                           1835 Market Street, Ste. 515
                                           Philadelphia, PA 19103
                                           215.569.1999
                                           Attorneys for Plaintiff

DATED: October 25, 2019




                                              10
Case 2:19-cv-05025-JD Document 1 Filed 10/25/19 Page 11 of 14




  '                                                                                    '
      I b~Y ~ thm ti'"' !Alltements oontalued in thili C"1J)Wot are true and corr~~ to the
  '
  l                 \
                         '
  ~
                                                       Case 2:19-cv-05025-JD Document 1 Filed 10/25/19 Page 12 of 14




I. (a) PLAINTIFFS                                                                                                                                                                                 DEFENDANTS
 ANNA DEMARCO                                                                                                                                                                                  URBAN OUTFITTERS. INC

      (b) County of Residence o(Fm;t Listed Pla1nhff                                                                 CHESTER                                                                      County of Residence of Fmt Listed Defendant                                                              PHI LAD EL PHIA
                                                          ll'-4rPT IN r.; S PlAINTlfF C4SESJ                                                                                                                                                        (IN 1.,' S PLAINTIFF CASES ONl Y)
                                                                                                                                                                                                  NO Th              :N LA....,1l CONDEMNATION CASES, USE THE C.OCATION OF
                                                                                                                                                                                                                     THE TRACT OF LAND IN'VOL VED

      (c) Attorneys (Firm Name, A'ddress, and Telephone Number)                                                                                                                                     Attorneys            OJ Known)
 Sidney L Gold. Esquire .
 Sidney L Gold & Assoc . 'P C
 1835 Market St, Suite 515 Ph1la. PA 19103 215-569-1999

                                                                                      (Plate an "X' m One Box Only)                                                     III. CITIZENSIITP OF PRINCIPAL PARTIES (Place an "X"mOneBaxforPlaintzff
                                                                                                                                                                                           (For Diversity Cases Only)                                                                                          and One Bax for Defendant)
r:J I        U S Government                                                                                                                                                                                '                             PTF             DEF                                                                                PTF                DEF
               P'a"'tiff                                                                                                                                                         C1t1zen of This State                                   :X I             '.1      I      Incorporated or Prmc1pal Place                                       '.1 4           :X 4
                                                                                                                                                                                                                                                                            of Business In Th:ts State

'.1 2 U S Government                                                                                                                                                              C11Izen of Another State                                CJ 2            '.1      2      Incorporated and Pnnc1pal Place
        Defendant                                                                                                                                                                                                                                                            of Busmess In Another State

                                                                                                                                                                                                                                          CJ 3            r:J      3      Fomgn Nation                                                         CJ 6            CJ 6


 N. NATlTRE OF si.:rr (Place an "X" m One Bax Only)                                                                                                                                                                                                         Ch ck here for Nature of SUI! ('ode Desert lions
                    CO                 C1L~c.                            >74'!.                                 'TORTS                                                                                                                                                  KRElPTCY                                         OTHER 81\                      J;

 CJ 110 Insurance                                                       PBIBONAL INJL'RY                                      PERSONAL INJt:RY                                    Cl 625 Drug Related Seizure                                    CJ 422 Appeal 28 USC 158                                                                 '.1 '75 False ClaJJUs Act
 CJ 120 Manne                                                     CJ    310 Airplane                                      0 365PersonallnJury                                     ofProperty21 t:SC881                                           CJ 423W1thdrawal                                                                         '.1 376QuiTam'.11 USC
 '.1 I 30 M1:Jer Act                                              '.1   31) Aerplane Prudu't                                       Product Ltab1hty            r:J 690 Other                                                                            28 USC 15 7                                                                                3 729(a))
 8 140 Negotiable Instrument                                                    l 1ab1hty                                 CJ 36 7 Health C.are:                                                                                                                                                                                           '.1 400 State Reapport1orunent
 8 150 Recovery of Overpayment                                    '.1   320 Assault.; ibe: &                                      Phannaceutical                                                                                                    '[#iii.· PROPERT'l:\ GHJ'.8.6!..)llllf CJ 410 Anbtrust
          & Enforcement of Judgment                                             Slander                                           Personal Iniury                                                                                                     '.1 820 Copynghts                                                                   '.1 4 30 Banks and Banlung
 '.1 I 51 Medicare Act                                            8     3 30 federal hm ployers                                   Product Ltab1!.lty                                                                                                  CJ 8 30 Patent                                                                      CJ 4 50 Commerce
 '.1 152 Recovery of Defaulted                                                  !.. tab1hty                               r:J 368 Asbestos Personal                                                                                                   CJ 835 Patent - Abbreviated                                                         CJ 460 Deportatton
          Student Loans                                           8     340 Manne                                                  Iqury Product                                                                                                                        New ;)rug Apphcat1on                                              CJ 470 Racketeer Influenced and
          (Excludes Veterans)                                     CJ    345 Manne Product                                          L<ab1aty                                                                                                           CJ 840 Trademark                                                                             Corrupt Orgaruzabons
                                                                                                                                                             µ:::::::·::i··::::l::i·'':;:.':'..:;"·':..!LA~BO~R="'"'::::~:;:."_::;;:,_,.:;[d!Ji!.<·lii!iii&::;;:iii!S=OO~·i<l'.IAL"'·
                                                                                                                                                                                                                              0
 '.1 153 Recovery of Overpayment                                                Liability                                    PERSONAL PROPERTY                                                                                                                                 l!.L.!S.::.iE..:C~URI-!o.i'Jill!i!o'ii!.~:::;:....:;.i"--1 CJ 480 Consumer Credit
          of Veteran's Benefits                                   CJ    3)0 Motor Vehicle                                 CJ 370 Other Fraud                   CJ 710 Falf Labor Standards                                                            :J 861 HIA (I 395ff)                                                                CJ 490 Cable/Sat TV
 '.1 160 Stockholders' Suits                                      '"1   3'.>'.> Motor Vehicle                             '.1 371 Truth m ~endmg                                  Act '                                                               CJ 862 Black lung (923)                                                             r:J 850 Secunbes/Commod11tes/
 0 190 Other C-0ntract                                                                                                    '.1 380 Other Personal               CJ 720 Labor/Management                                                                CJ 863 DIWC/D;\VW (405(g))                                                                   Exchange
 CJ 195 Contract Product Liability                                                                                                Property Damage                                 Relattons                                                           r:J 864 SSID Title Xv1                                                              CJ 890 Other Statutory Acbons
 CJ 196 Francluse                                                                                                         CJ 38'\ Property c)amage             r:J 740 Railway Labor Act                                                              r:J 865 RSI ( 405(g))                                                               '.1 891 Agncu!tural Acts
                                                                                                                                  Product Liab1hty             n 751 Famtly and Mechcal                                                                                                                                                   '.1 893 Env1Tonmental Matters

             •~
..••._:>.._.Jru
            ... ....=-·-·a>R--.O-.P
                                                                                                                                                                                  Leave Act
                                 ..ER=-.-T_..Y...,.~l_:>_.Ji._·-+"'-'"'-=.;..;;;="'"F==--..:...--<""""'P"'RI"'SO=N:..0ER="''P""EI1=.::Tlo:.O:;;N:..0S;;:;,i.=-ir:J 790 Other Labor L1t1gat10n
                                                                                                                                                                                                                                              1------------1
                                                                                                                                                                                                                                                     · ··• ;FEDERAL TAX•SUITSI •
                                                                                                                                                                                                                                                                                                                                          '.1 895 Freedom of Informatton
                                                                                                                                                                                                                                                                                                                                                   Ac.I
 CJ 210 Land Condemnatton                                                                                             Habeas Corpus.                           CJ 791 Employee Ret1Tement                                                             CJ 870 Taxes (US Plamllff                                                           CJ 896 Arb1trat1on
 CJ 220 Foreclosure                                                                                              CJ 46.3 Ahen Deta mee                                          Income Secunty Act                                                                       or Defendant)                                                    CJ 899 AdmmtstratJve Piocedure
                                                                                                                 '.1 510 Mollons Iv Vacate                                                                                                            CJ 871 IRS Thrrd Party                                                                       ActReview or Appeal of
                                                                                                                           Senten<e                                                                                                                                      26 USC 7609                                                               Agency DecJS1on
                                                                                                                 CJ 5 30 General                                                                                                                                                                                                          0 950 Const1tu1Jonahty of
                                                                                     e:r w/[hsabil1ties · '.1 535 Death Penalty                                                                                                                                                                                                                    State Statutes
                                                                                     ployment                         Other                                    0 462 Nat<lfa),zatxon Apphcat<0n
                                                                                Ar!,e-r w.D1sab1ltt1es . '.1 ';40 Mandamus & Other                             CJ 465 Other hnmtgrabon
                                                                                Other                            CJ '>'>0 C1'1l Rights                                            Act.Jons
                                                                   '"1 448 Education                             '.1 555 Pnson C,ond1t1on
                                                                                                                 '.1 560 C1v ,: De.tamee .
                                                                                                                           Conditions of
                                                                                                                           Confinement
                                                                                   Oniy}

                                                                                                       '.1      :I      Remanded from                                 t'."J 4 Remstated or                         '.1 5 I ransferred from                                '.l 6 Mult1d1stnct                                    '.1 8 Mul1td1stnct
                                                                                                                        Appellate (' ourt                                     Reopened                                   Another Dtstnct                                               l11tgal!on ·                                   L11!gal!on -
                                                                                                                                                                                                                               (speczfo)                                               Transfer                                       Direct Ftle
                                                                           C1te the L S ( '1vtl Statute under which you are fihng (Do not cite 1unsdictwnal statutes Kniess thvemty)
                                                                             TITLE VII PHRA
                                                                           Bnef descnphon of cause

 VII. REQUESTED IN      ., CHI.CK II THIS IS A CLASS ACTI0"1                                                                                                                           DEMAND$
      COMPLAINT:            l ')'..1)fR RCLE 2.l. f R Cv P                                                                                                                                  150.000 00
 VIII. RELATED CASE)(S)
                          (See mstn1chons}
       IF ANY                                   JU)OF
 DATE                                                                                                                           s:vNATl..'Rb OF AT:ORNF'Y OF Rf.CORD
 10/25/2019                                                                                                                   /S/ SIDNEY L GOLD, ESQUIRE
 FOR OFFICE LSE ONLY

      RhCh!P'I           #                                                                                                             APPL r.NG IFP                                                                      JlDvf
                            Case 2:19-cv-05025-JD
                                              $).

                                                                    Ul\,jlTED S
                                                                                &}
                                                  Document 1 Filed 10/25/19 Page 13 of 14
                                                                                              ISTRICT COt:RT
                                                         FORj,if:m: EASH: .                   ICT :·:Jft.~YLVA'.'ilA                                                             6
                                                               ~--"'""''"'DESIGNA'fTO~F                 .     :_j                           ~®
                        (to be used by counsel or prose plain'frfjto md1cate the category of the case for the purpose of assignment to the appropriate c·alendar)
                                                                                                                                                                 502
Address of Plamtiff
                                                                         170 Atherton Dnve, Exton. PA 19341
                                                                 - - - ·---             --         -~                   ----          ·---       --------
Address of Defendant
                                                                   5000 S Broad Street, Philadelphia, PA 19112

Place of Accident, Incident or Transaction                                     5000 S. Broad Street, Philadelphia. PA 19112
                                                                                    -----------


RELATED C"'ASE, IF ANY

Case Number                                                         Judge

C1v1l cases are deemed related when Yes 1s answered to any of the followmg questions

        Is this case related to property mcluded m an earlier numbered smt pendmg or withm one year
        prev10usly termmat~ action m this court?

2       Does this case m vol ve the same issue of fact or grow out of the same transaction as a pnor smt
        pendmg or withm on,e year previously termmated action m this court?

3       Does this case mvolve the vahd1ty or mfrmgement of a patent already m smt or any earlier
        numbered case pendmg or withm one year prev10usly termmated act10n of this court?
                                                                                                                                   YesO
4       Is this case a second or successive habeas corpus, socrnl
        case filed by the same md1v1duaJ?
                                                                                    appeal, or prose c1v1l nghts                   YesD
I certify that, to my knowledge, the withm case                                                                                           ear previous
this court except as noted-above

DATE
             10/25/2019                                                            Isl Sidney L Gold, Esq.                                          21374
                                                                            Attorney- at-Law I Pro Se P lamtiff                              Attorney ID # (tj applicable)


CIVIL: (Place a~· in one clitegory only)

A               Federal Questwn Cases                                                          B    Diversity Jurzsdictum Cases.

                lndemmty Contract, Manne Contract, and All Other Contracts                     01           Insurance Contract and Other Contracts
                 'ELA                                                                          D    2       Airplane Personal Iniury
                                                                                               D    3       Assault, Defamation
                                                                                               D    4       Manne Personal Iniury
                                                                                               D    s       Motor Vehicle Personal Iniury
                Lab r-Managerhent Relations                                                    D    6       Other Personal Injury (Please specify)
                C1 1 Rights                                                                    D    7       Products L1ab1hty
                H eas Corpus.                                                                  D    &       Products Liab1hty Asbestos
                S cunt1es Act(~) Cases                                                         D    9       All other D1vers1ty Case~
                                                                                                            (Please •pec1/y) _
                 ocial Security ,Review Cases
                All other Federitl Question Cases
                (Please specify} ,                   _   _ _ . _. ____ _



                                                                              ARBITRATION CER'TIFICATION
                                                      (The effect ofthts certification ts to remove the case from el1g1b1lity for arbttrat1on)

                          L. GOLD, ESQLJ IRE , counsel of record or prose plamttff, do hereby certify
                Pursua t to Lo¢il C1v1l Rule 53 2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable m this c1v1l action case
                excee the sum of $150,000 00 exclu"ve of mterest and =~ts

                      ef other tha)l monetary damages is sought


             10/2512019
                                                                   r-~:'.,S:.n::s~Pm~~;d·                           Esq
                                                                                                                                                    21374
                                                                                                                                             Attorney ID   #   (1f app!Icable)

NOH. !\Ina! de novo w11I l)e a tnal by .1ury only 1fthere has been compliance with        r   RC P 38                                                DCT 25 2019
('1v 609 r5!')0J8,;
         Case 2:19-cv-05025-JD Document 1 Filed 10/25/19 Page 14 of 14
                                      ~
                       IN THE L''." TED ST
                    FOR THE     EAS~R'.'I
                                        DIS
                                            . . . . ,_,
                                                          ~D
                                                           I .ISTRICT COL'RT
                                                          -·
                                                               ·
                                                                   ...
                                                                         OF
                                                                         ~   "    •   b   "
                                                                                              .
                                                                                 PE~1'/SYLVANIA
                    CASE MANAGEMENT TRACK DESIG'.'IATION FOR'.\1
     ANNA' DEMARCO                                                                                 CIVIL ACTION

                  v
     URBAN OUTFITTERS. INC.
                                                                                                        19          5025
                                                                                                   NO

In accordance with the C1v1l Justice Expense and Delay Reduction Plan of this court, counsel for
plamtlff shall complete a Case .Management Track Designation Form m all c1v1l cases at the time of
filmg the complamt and serve a copy on all defendants (See§ I 03 of the plan set forth on the reverse
side of this form ) In the event that a defendant does not agree with the plamtiff regardmg said
designat10n, that defendant shall, with its first appearance, submit to the clerk of court and serve on ·
the plaintiff and all other parties, a Case Management Track Des1gnat1on Form spec1fymg the track
to which that defendant believes the case should be assigned

SELECTONE OF THE .FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 USC § 2241 through§ 2255                                                   ( )

(b) Social' Secunty - Cases requestmg review of a dec1s10n of the Secretary of Health
    and Human Services denymg plaintiff Social Secunty Benefits                                                       ( )

(c) Arbitra_t10n - Cases reqmred to be designated for arbitration under Local Civil Rule 53 2                         ( )

(d) Asbestos - Cases mvolvmg claims for personal m1ury or property damage from
    exposure to asbestos                                                                                              ( )
               '
(e) Specieµ Management - Cases that do not fall mto tracks (a) through (d) that are
    commonly referred to as complex and that need special or mtense management by
    the court (See reverse side of this form for a detailed explanation of special
    management cases)                                                                                                 ( )

(f) Standard Management -- Cases that do not fall mto any one of the other tracks



_10_1_25_1_20__,.1_9____     {J1 Isl Sidney L              Gold, Esq.                 PLAINTIFF
Date                       /___!_Attorney-at-law                                                Attorney for
(215) 569-1999                 (215) 569-3870                                                 sgold@discnmlaw net

Telephone                           f'AX Number                                                 E-Mail Address


(Civ. 660) 10/()2




                                                                                                               OCT 25 2019
